          Case 4:19-cv-00909-JM Document 27 Filed 12/02/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

MARK BOWLING                                                                  PLAINTIFF

V.                                 4:19CV00909 JM

FEDERAL BUREAU OF INVESTIGATON;
UNITED STATES ATTORNEY GENERAL
WILLIAM BARR; DEPARTMENT OF JUSTICE                                        DEFENDANTS

                                       JUDGMENT

       Consistent with the Order that was entered on this day, it is considered, ordered, and

adjudged that this case is hereby DISMISSED without prejudice.

       IT IS SO ADJUDGED this 2nd day of December, 2020.



                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE
